MEMORANDUM **
Jeffrey Allan Bade appeals pro se from the district court’s summary judgment dismissing his action alleging claims under the Truth-in-Lending Act (“TILA”) and various state laws. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a grant of summary judgment de novo, and we may affirm on any grounds supported by the record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir.2004).
The district court granted summary judgment on Bade’s TILA claims because it concluded defendant dealer never extended credit to him, and so TILA did not apply to Bade’s cash purchase of a used truck. See 15 U.S.C. § 1602(e) (defining term “credit” as “the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment”); 15 U.S.C. § 1638(b)(1) (providing that disclosures required by TILA “shall be made before the credit is extended”). Assuming arguendo that Bade entered into a credit transaction with defendant dealer, summary judgment was still proper because Bade did not raise a genuine issue of material fact as to whether defendant failed to make any disclosure required by statute. See 15 U.S.C. § 1638(a) (setting forth required disclosures).
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Bade’s state-law claims. See 28 U.S.C. § 1367(c)(3) (district court may decline supplemental jurisdiction if it has “dismissed all claims over which it has original jurisdiction”); Acri v. Varian Associates, Inc., 114 F.3d 999,1001 (9th Cir.1997) (en banc) (describing factors *151district court should consider in declining supplemental jurisdiction).
Bade’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.